Order filed, December 10, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00959-CR
                                    ____________

                              JULIO C CANAS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1286982


                                          ORDER

       The reporter’s record in this case was due December 7, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gayle Reynolds and Tammy Adams, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                        PER CURIAM